PRESENT: All the Justices

ALPHONZO DORRELL GRAVES
                                                             OPINION BY
v. Record No. 160688                               JUSTICE STEPHEN R. McCULLOUGH
                                                            October 12, 2017
COMMONWEALTH OF VIRGINIA


                 FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                              Joseph W. Milam, Judge

       The Circuit Court of the City of Danville convicted Alphonzo D. Graves of, among other

crimes, using a firearm in the commission of a felony, in violation of Code § 18.2-53.1. On July

6, 2007, the circuit court sentenced him to five years’ imprisonment with two years suspended on

this charge. Graves challenges this sentence, arguing that the trial court sentenced him in excess

of the statutory maximum. We agree with his construction of the statute, as does the

Commonwealth. Accordingly, we reverse the judgment of the circuit court insofar as it imposes

a sentence exceeding the punishment authorized by the General Assembly in Code § 18.2-53.1,

vacate the two year suspended sentence, and remand the case for entry of a new sentencing order

in conformity with this opinion. 1

                                        BACKGROUND

       Graves pled guilty to a number of charges in connection with a murder, including use of a

firearm in the commission of a felony. In February 2016, he filed a motion to vacate his

sentence for use of a firearm in the commission of a felony. He objected to the imposition of a

five-year prison sentence, arguing that it exceeded the statutory maximum and was, therefore,




       1
          Motions to vacate are civil matters and an appeal from a granted or denied motion to
vacate lies to this Court. Commonwealth v. Southerly, 262 Va. 294, 299-300, 551 S.E.2d 650,
653 (2001).
void. The trial court denied that motion, as well as a motion to reconsider. This appeal

followed.

                                           ANALYSIS

       We review a trial court’s interpretation of a statute de novo. Washington v.

Commonwealth, 272 Va. 449, 455, 634 S.E.2d 310, 313 (2006).

       Code § 18.2-53.1 provides in relevant part:

               It shall be unlawful for any person to use or attempt to use any
               pistol, shotgun, rifle, or other firearm or display such weapon in a
               threatening manner while committing or attempting to commit
               murder . . . . Violation of this section shall constitute a separate
               and distinct felony and any person found guilty thereof shall be
               sentenced to a mandatory minimum term of imprisonment of three
               years for a first conviction, and to a mandatory minimum term of
               five years for a second or subsequent conviction under the
               provisions of this section. Such punishment shall be separate and
               apart from, and shall be made to run consecutively with, any
               punishment received for the commission of the primary felony.

       In Hines v. Commonwealth, 59 Va. App. 567, 721 S.E.2d 792 (2012), a divided panel of

the Court of Appeals of Virginia held that the three-year “mandatory minimum” sentence in

Code § 18.2-53.1 constitutes both the mandatory minimum and the mandatory maximum. Id. at

575-80, 721 S.E.2d at 795-98. Given the unique background of Code § 18.2-53.1, we agree with

the Court of Appeals.

       I.      ALTHOUGH CODE § 18.2-53.1 DOES NOT SPECIFY A MAXIMUM SENTENCE, CODE
               §18.2-14 AND LEGISLATIVE HISTORY ANSWER THE QUESTION OF WHAT
               CONSTITUTES A STATUTORY MAXIMUM UNDER THIS STATUTE.

       A.      Code § 18.2-53.1 is an anomaly.

       The Virginia Code employs two methods to assign a punishment for a crime. For many

crimes, the offense is assigned a numbered “class” of felony or misdemeanor. There are six


                                                 2
Classes of felonies and four Classes of misdemeanors, each of which provides a specifically

defined punishment. See Code §§ 18.2-10, 18.2-11. For example, Class 6 felonies are punished

with “a term of imprisonment of not less than one year nor more than five years, or . . .

confinement in jail for not more than 12 months and a fine of not more than $2,500, either or

both.” Code § 18.2-10(f); see, e.g., Code § 18.2-308.4 (unlawful possession of a controlled

substance while “simultaneously with knowledge and intent possess[ing] any firearm . . . is a

Class 6 felony.”). Other crimes fall outside of this classification scheme. For such unclassified

crimes, the statute itself specifies the range of punishment. See, e.g., Code § 18.2-95 (grand

larceny is “punishable by imprisonment in a state correctional facility for not less than one nor

more than twenty years.”).

       Code § 18.2-53.1 is anomalous because it neither assigns a particular Class of felony nor

specifies a range of punishment within the text of the statute. The Code contains a multitude of

statutes criminalizing some aspect or another of the possession or use of a firearm, and, with the

exception of Code § 18.2-53.1, all of them specify a Class of felony or misdemeanor. 2



       2
          A non-exhaustive list of firearm offenses includes Code §§ 18.2-56.1 (reckless handling
of a firearm, a Class 1 misdemeanor or a Class 6 felony); 18.2-56.2 (recklessly allowing access
to firearms by children, a Class 3 or a Class 1 misdemeanor); 18.2-108.1 (receipt of stolen
firearm, a Class 6 felony); 18.2-280 (willful discharge of a firearm in a public place, a Class 6
felony or a Class 1 misdemeanor if no one is injured); 18.2-282 (brandishing a firearm, a Class 6
felony); 18.2-285 (hunting with firearms while intoxicated, a Class 1 misdemeanor); 18.2-287.01
(carrying a weapon in an air carrier airport terminal, a Class 1 misdemeanor); 18.2-308.1
(possession of a firearm on school property, etc., a Class 6 felony); 18.2-308.1:2 (purchase,
possession, or transportation of a firearm after having been declared incompetent or
incapacitated, a Class 1 misdemeanor); 18.2-308.1:3 (possession of a firearm by a person
involuntarily admitted to a facility or ordered to mandatory outpatient treatment, a Class 1
misdemeanor); 18.2-308.1:4 (purchase or transportation of a firearm by persons subject to certain
court orders, a Class 1 misdemeanor; possession of a firearm by a person subject to a protective
order in cases of family abuse, a Class 6 felony); 18.2-308.2 (possession or transportation of
firearm by a convicted felon, a Class 6 felony); 18.2-308.2:01 (possession or transportation of a
                                                   3
Furthermore, the Code contains 42 statutes that impose a mandatory minimum punishment.

Except for Code § 18.2-53.1, each of the other 41 statutes either assigns a class to the offense or

specifically establishes a maximum punishment, thereby establishing a defined range. 3




firearm by an alien who is illegally present, a Class 6 felony); 18.2-308.4 (possession of firearms
while possessing illegal drugs, a Class 6 felony); 18.2-308.5 (manufacture, importation, or sale
of a plastic firearm, a Class 5 felony); 18.2-308.7 (possession or transportation of a handgun or
assault firearm for persons under age 18, a Class 1 misdemeanor).
       3
          Code §§ 3.2-4212 (unlawful distribution of cigarettes); 4.1-305 (unlawful purchasing or
possessing alcoholic beverages); 15.2-1812.2 (willful and malicious damage or defacement of
public or private facilities); 16.1-253.2 (violation of provisions of protective orders); 18.2-36.1
(certain conduct punishable as involuntary manslaughter); 18.2-36.2 (involuntary manslaughter;
operating watercraft while under the influence); 18.2-46.3:3 (enhanced punishment for gang
activity in gang-free zone); 18.2-51.1 (malicious bodily injury to law enforcement officers, etc.);
18.2-57 (assault and battery); 18.2-60.4 (violation of protective orders); 18.2-61 (rape); 18.2-67.1
(forcible sodomy); 18.2-67.2 (object sexual penetration); 18.2-121 (entering property of another
for purpose of damaging it); 18.2-154 (shooting or throwing missiles at train, car, etc.);
18.2-186.4 (use of person’s identity with intent to coerce, intimidate, or harass); 18.2-248
(manufacturing or distributing, etc. a controlled substance); 18.2-248.01 (transporting controlled
substances into the Commonwealth); 18.2-248.03 (manufacturing or distributing, etc.
methamphetamine); 18.2-248.1 (distribution of marijuana); 18.2-248.5 (illegal stimulants and
steroids); 18.2-255 (distribution of certain drugs to minors); 18.2-255.2 (sale or manufacture of
drugs on or near certain properties); 18.2-266.1 (persons under 21 driving after illegally
consuming alcohol); 18.2-270 (driving while intoxicated); 18.2-308.1 (possession of weapon on
school property); 18.2-308.2 (possession or transportation of firearms by convicted felons);
18.2-308.2:2(M) (purchasing a firearm for someone ineligible to purchase); 18.2-308.4
(possession of firearms while in possession of certain substances); 18.2-374.1 (production,
publication, etc. of child pornography); 18.2-374.1:1 (possession, reproduction, distribution, etc.
of child pornography); 18.2-374.3 (use of communications systems to facilitate certain offenses
involving children); 33.2-802 (dumping trash); 46.2-301 (driving while licenses suspended or
revoked); 46.2-341.28 (driving commercial vehicle while intoxicated); 46.2-357 (operation of
motor vehicle by habitual offender); 46.2-391 (driving with revoked license); 46.2-865.1
(injuring or causing the death of another while street racing); 46.2-868 (reckless driving);
46.2-1110 (driving over-height vehicle into tunnel or obstruction); 53.1-203 (felonies by
prisoners).

                                                 4
        B.       Code § 18.2-14 specifies that punishment is determined by resorting to the
                 statutory text.

        Code § 18.2-14 provides that

                 Offenses defined in Title 18.2 and in other titles in the Code, for
                 which punishment is prescribed without specification as to the
                 class of the offense, shall be punished according to the punishment
                 prescribed in the section or sections thus defining the offense.

The command of Code § 18.2-14 is to look inwardly in interpreting Virginia sentencing

provisions, to the text of the statute, rather than outwardly, to persuasive authority from other

jurisdictions.

        Code § 18.2-53.1 does not specify a class of offense. According to the plain language of

Code § 18.2-14, the crime should be punished “according to the punishment prescribed in the

section or sections thus defining the offense.” The punishment prescribed in Code § 18.2-53.1 is

a minimum of three years for a first conviction and a minimum of five years for a second or

subsequent conviction. The Court of Appeals put its finger on the interpretive dilemma when it

noted that, on the one hand, “‘mandatory minimum’ suggests that the trial court has some

discretion in imposing a sentence greater than the mandatory term of incarceration.” Hines, 59

Va. App. at 575, 721 S.E.2d at 796. On the other hand, however, “application of Code § 18.2-14

would seem to indicate that the trial court may impose only a three or five-year term of

incarceration.” Id. at 576, 721 S.E.2d at 796. Given the ambiguity of the statute, we consult its

legislative history to ascertain its meaning.

        C.       Legislative history explains the anomalous language of Code § 18.2-53.1.

        Code § 18.2-53.1 does not specify a maximum sentence. To fill this lacuna and resolve

the conundrum of legislative intent, we examine its legislative history. The predecessor statute

                                                  5
to Code § 18.2-53.1 classified the offense as a Class 6 felony, and a second or subsequent

offense as a Class 5 felony. 1975 Acts chs. 1296, 1299-1300. In 1976, the General Assembly

substituted a fixed term of incarceration for the felony classifications, making the offense

punishable by a one-year sentence for a first offense and three years for a second or subsequent

offense. 1976 Acts ch. 430. The General Assembly also specified that “the sentence prescribed

for a violation of the provisions of this section shall not be suspended in whole or in part.” Id.

This change, we recognized, had the effect of displacing “the wide range of discretionary

penalties originally authorized” with “[i]nflexible penalties” of specific duration. Ansell v.

Commonwealth, 219 Va. 759, 763, 250 S.E.2d 760, 762 (1979). The General Assembly later

increased the sentences, but retained their character as fixed terms of incarceration. 1982 Acts

ch. 1225; 1993 Acts ch. 1207.

       In 2001, the General Assembly tasked the Virginia State Crime Commission “to study the

organization of and inconsistencies in Title 18.2 of the Code.” H.J. Res. 687, Va. Gen. Assem.

(Reg. Sess. 2001). The Crime Commission issued its report in 2004, proposing various

recommendations and suggesting “amendments throughout the Virginia Code to use consistent

language when describing mandatory minimum criminal sentences.” Virginia State Crime

Commission, Report to the Governor and General Assembly of Virginia: The Reorganization

and Restructuring of Title 18.2, H. Doc. No. 15, at 5 (2004). The report noted that “[t]he Code of

Virginia currently has inconsistent language for the concept of a mandatory minimum

punishment.” The Code contained such variations as “minimum mandatory;” “mandatory

minimum;” “minimum, mandatory;” “none of which may be suspended;” sentence “shall not be

subject to suspension;” and, that the sentence “shall not be subject to suspension in whole or in


                                                  6
part.” Id. at 37. The Commission proposed the adoption of a definition for “mandatory

minimum punishment” as well as amending existing statutes to adopt uniform language. Id.

       Although the General Assembly did not adopt all of the recommendations contained in

the Crime Commission’s report, it did follow through on its suggestion to adopt a definition of

“mandatory minimum punishment” and to adopt uniform language throughout the Code. 2004

Acts ch. 461, proposed as House Bill 1059. The legislation was introduced by a member of the

Crime Commission. Other members of the Crime Commission also served as patrons of the bill.

House Bill 1059 is attached as an exhibit to the Crime Commission’s 2004 report.

       The bill established a definition of “mandatory minimum punishment,” now codified at

Code § 18.2-12.1, and replaced the disparate descriptions of mandatory minimum sentences with

the language recommended by the Crime Commission. For example, the General Assembly

amended Code § 4.1-305, altering the language from “a fine of at least $500” to “a mandatory

minimum fine of $500.” 2004 Acts ch. 461, at 1. As another illustration, Code § 18.2-57 was

changed in pertinent part from a term of incarceration, of which 30 days “shall not be suspended,

in whole or in part” to read instead that the 30 days “shall be a mandatory minimum term of

confinement.” Id. at 3.

       The bill amended Code § 18.2-53.1 as follows:

               It shall be unlawful for any person to use or attempt to use any
               pistol, shotgun, rifle, or other firearm or display such weapon in a
               threatening manner while committing or attempting to commit
               murder, rape, forcible sodomy, inanimate or animate object sexual
               penetration as defined in § 18.2-67.2, robbery, carjacking,
               burglary, malicious wounding as defined in § 18.2-51, malicious
               bodily injury to a law-enforcement officer as defined in §
               18.2-51.1, aggravated malicious wounding as defined in §
               18.2-51.2, malicious wounding by mob as defined in § 18.2-41 or
               abduction. Violation of this section shall constitute a separate and

                                                7
               distinct felony and any person found guilty thereof shall be
               sentenced to a mandatory minimum term of imprisonment of three
               years for a first conviction, and for to a mandatory minimum term
               of five years for a second or subsequent conviction under the
               provisions of this section. Notwithstanding any other provision of
               law, the sentence prescribed for a violation of the provisions of this
               section shall not be suspended in whole or in part, nor shall anyone
               convicted hereunder be placed on probation. Such punishment
               shall be separate and apart from, and shall be made to run
               consecutively with, any punishment received for the commission
               of the primary felony.

Id. at 674.

        This amendment and the insertion of the now standard language establishing a mandatory

minimum sentence had the effect of displacing a fixed sentence without specifying a mandatory

maximum. The amendments to Code § 18.2-53.1, however, are entirely in keeping with the

other changes in the bill. The singular common thread throughout the entire bill is the adoption

of a uniform style for prescribing mandatory minimum punishment. 4 None of the changes to the

other statutes increased a penalty for a crime. This background reveals that the changes in House

Bill 1059 were meant to clarify and make uniform the law concerning mandatory minimum

sentences, not to effect substantive changes in the law.

        The fact that the General Assembly did not prepare a fiscal impact statement for the 2004

amendments yields an additional clue that it did not intend to increase the punishment in Code §

18.2-53.1. As the Court of Appeals noted in Hines, Code § 30-19.1:4(A) required the

Commission to “prepare a fiscal impact statement reflecting the operating costs attributable to

and necessary appropriations for any bill which would result in a net increase in period of



        4
         The bill made other cosmetic changes, such as changing words for numbers, e.g.,
replacing “twenty” with “20” and updating “Immigration and Naturalization Service” to “United
States Citizenship and Immigration Services.” Id. at 677, 681.
                                               8
imprisonment in state adult correctional facilities.” 59 Va. App. at 578, 721 S.E.2d at 797. An

amendment that intended to increase a term of incarceration from a fixed mandatory term of

three years to a potential term of life imprisonment would plainly result in a fiscal impact. The

bill, however, did not include a fiscal impact statement.

       Finally, one would expect the imposition of a potential maximum life sentence on so

common an offense to generate a heated debate. The bill passed the House and Senate Courts of

Justice unanimously, passed the House on a block vote of 100 to 0 and the Senate on a 39-0 vote.

This unanimity would be inexplicable unless the bill truly constituted a simple clarifying

measure rather than a substantive change imposing a far heavier penalty for a common crime.

       We acknowledge that “[l]egislation is presumed to effect a change in the law unless there

is clear indication that the General Assembly intended that the legislation declare or explain

existing law.” Chappell v. Perkins, 266 Va. 413, 420, 587 S.E.2d 584, 587 (2003). Here,

however, there is a clear indication that the legislation did not effect a change in the law with

respect to Code § 18.2-53.1. The legislation came at the suggestion of the Crime Commission

with a stated purpose of using consistent terminology when imposing mandatory minimums.

The language in the bill tracks the proposal by the Crime Commission. None of the other

statutes amended by House Bill 1059 were the subject of substantive changes. It is therefore

unlikely the General Assembly singled out Code § 18.2-53.1 for a change so drastic as an

increase from a three-year fixed term to a possible maximum of life in prison. When the General

Assembly wishes to impose a life sentence, it knows how to make its intent manifest. 5 Finally,



       5
         Statutes imposing life in prison can arise as Class 1 felonies, Class 2 felonies, or
unclassified felonies for which a punishment of life in prison is specified within the text of the
statute. Class 1 felony: Code § 18.2-31 (capital murder). Class 2 felonies: Code §§ 18.2-32 (first
                                                  9
the absence of a fiscal impact statement and the unanimous passage of the bill constitute further

indication that the General Assembly did not intend to enact a significant change to Code §

18.2-53.1. These circumstances, in combination, refute the ordinary presumption that the

General Assembly intended a substantive change with its 2004 amendments to Code § 18.2-53.1.

Instead, Code § 18.2-53.1 is best read to impose a fixed three-year term of confinement. In other

words, the three-year term is both the mandatory minimum and the mandatory maximum.

       D.      Drawing a judicial inference of a legislative intent to impose life in prison is
               inapposite here and inconsistent with longstanding Virginia practice.

       Many courts have adopted a rule of construction under which courts will imply a

legislative intent to impose a potential maximum life sentence when a statute is silent on a

maximum term of imprisonment. See, e.g., United States v. Turner, 389 F.3d 111, 120 (4th Cir.

2004). As the United States Court of Appeals for the Tenth Circuit has noted, “[l]eaving the

determination of maximum sentences to the court is not uncommon” in the federal system,



degree murder); 18.2-32.2 (premeditated killing of the fetus of another); 18.2-46.5 (acts of
terrorism where the base offense is punishable by a minimum of twenty years); 18.2-46.6 (use of
a weapon with intent to commit terrorism); 18.2-48 (abduction with intent to extort money or for
immoral purpose); 18.2-51.2 (aggravated malicious wounding); 18.2-89 (armed burglary);
18.2-90 (armed statutory burglary); 18.2-91 (entering dwelling house with intent to commit
felony); 18.2-92 (breaking and entering dwelling house to commit misdemeanor while armed
with deadly weapon); 18.2-93 (armed bank robbery); 18.2-162 (destruction of public utility
resulting in death of another due to radiation); 18.2-289 (use of machine gun for crime of
violence); 18.2-300 (possession of sawed-off shotgun or rifle in perpetration of violent crime);
18.2-481 (treason); 18.2-515 (racketeering – subsequent offense). Unclassified felonies
punishable by life: Code §§ 18.2-58 (robbery); 18.2-58.1 (carjacking); 18.2-61 (rape); 18.2-67.1
(forcible sodomy); 18.2-67.2 (object sexual penetration); 18.2-67.5:3 (violent felony sexual
assault – subsequent); 18.2-77 (burning or destroying occupied dwelling house); 18.2-248
(manufacture or distribution of Schedule I or II substance – subsequent; manufacture or
distribution of certain specific types and quantities of narcotics; principal in a continuing
criminal enterprise); 18.2-248.03 (manufacture or distribution of over 227 grams of substance
with detectable methamphetamine); 18.2-248.1 (third or subsequent felony marijuana offense).

                                                 10
United States v. Jones, 540 F.2d 465, 468 (10th Cir. 1976), and courts have deduced from this

practice Congressional intent to allow courts broad discretion in sentencing. Id. It appears that

federal courts adopted this inference in interpreting the Lindbergh Act, which did not specify a

maximum sentence. See Bates v. Johnston, 111 F.2d 966 (9th Cir. 1940); Bailey v. United

States, 74 F.2d 451, 452 (10th Cir. 1934). Some courts look to legislative history in applying

this principle, but more often than not federal courts apply this default principle without

explanation or amplification. Compare Walberg v. United States, 763 F.2d 143, 148-49 (2nd

Cir. 1985) (“Since the legislative history of the Act reveals an intention to give judges maximum

discretion and flexibility in sentencing, we read that the Act’s failure to provide an explicit

maximum period . . . as implicitly authorizing the imposition of any period from the minimum

specified in the statute to the life of the defendant.”) with United States v. Walker, 720 F.3d 705,

709 (8th Cir. 2013) (Bright, J., concurring) (lamenting the “sparse explanation” that typically

accompanies opinions applying this judicial inference). A judicial inference that legislative

silence on a maximum punishment means life does have the benefit of protecting a legislative

enactment against a challenge that it is void for vagueness. Jones, 540 F.2d at 468. For states

with indeterminate sentencing regimes like New Mexico, such an inference also fits in logically

with the rehabilitative goals of indeterminate sentencing regimes. See McCutcheon v. Cox, 377

P.2d 683, 686 (N.M. 1962).

       We conclude that it would be inappropriate to resort to the “legislative silence means

life” judicial inference in construing Code § 18.2-53.1. First, we are persuaded for all the

reasons set forth above that the legislature did not in this instance intend to adopt a maximum

sentence of life in prison for a violation of Code § 18.2-53.1. Second, although it may be


                                                 11
relatively common for Congress and some state legislatures to deliberately omit a statutory

maximum, and, therefore, for courts to adopt an inference to address that situation, Virginia

practice has been different. Open-ended statutes that leave the determination of maximum

sentences to the courts are not common in our Code. In fact, aside from Code § 18.2-53.1, such

statutes are unheard of in Virginia. In addition, Virginia has not adopted an indeterminate

sentencing regime. For all of these reasons, we see no basis to invoke this judicial inference in

construing Code § 18.2-53.1. Thus, as the legislative history discussed above confirms, Code §

18.2-53.1 is best read to impose a fixed three-year term of confinement. The three-year term is

both the mandatory minimum and the mandatory maximum.

        II.     THE APPROPRIATE REMEDY IS TO ENTER FINAL JUDGMENT.

        The defendant asks us to remand the case to the trial court for a resentencing on all of his

convictions. The Commonwealth disagrees, contending that there is no reason to remand when

the only appropriate sentence is a fixed three-year term of incarceration. We agree with the

Commonwealth. Ordinarily, “a criminal defendant . . . is entitled to a new sentencing hearing”

where “a sentence [is] imposed in violation of a prescribed statutory range of punishment.”

Rawls, 278 Va. at 221, 683 S.E.2d at 549. In this instance, a three-year fixed term of

confinement is the only sentence available. Therefore, a new sentencing hearing is unnecessary

as to the defendant’s conviction under Code § 18.2-53.1. In addition, there is no argument that

the sentences for Graves’ other crimes were void ab initio. Therefore, we see no reason in this

collateral attack to invalidate them. 6



        6
          We stated in Burrell v. Commonwealth, 283 Va. 474, 480, 722 S.E.2d 272, 275 (2012)
that the sentencing order itself was void. But the statement in Burrell, that the order was void, as
opposed to a particular sentence being void, was made in the context of an order sentencing a
                                                 12
                                          CONCLUSION

       We will reverse the judgment below insofar as it imposes a sentence exceeding the

punishment authorized by the General Assembly in Code § 18.2-53.1, vacate the two year

suspended sentence, and remand the case for entry of a new sentencing order in conformity with

this opinion.

                                                                                   Affirmed in part,
                                                                                   reversed in part,
                                                                                   and remanded.


JUSTICE KELSEY, with whom JUSTICE McCLANAHAN joins, dissenting.

       Code § 18.2-53.1 establishes a “mandatory minimum” term of imprisonment. The text of

the statute, the majority concedes, “does not specify a maximum sentence.” Ante at 5. Viewing

this omission as an “anomaly,” ante at 2, the majority fills what it considers a statutory “lacuna,”

ante at 5, with a judicially implied maximum term — one exactly equal to the statute’s express

minimum term. In other words, the minimum is now the maximum. Through the majority’s

interpretive prism, “no less than” means “no more than” and “at least” means “at most.”

       I respectfully dissent.

                                 I. MINIMUM MEANS MINIMUM

       In 2004, the General Assembly amended the felony-firearm statute. “As a general rule, a

presumption exists that a substantive change in law was intended by an amendment to an




defendant for a single crime. In the context of that case, therefore, that statement was accurate.
Here, Graves was sentenced for multiple crimes, and only one of his sentences was void ab
initio. Graves’ other sentences remain valid. Therefore, this case is like Rawls, where we
invalidated a specific sentence that was void ab initio, not the order in its entirety when it
contained multiple sentences. 278 Va. at 221-22, 683 S.E.2d at 549.
                                                 13
existing statute.” Commonwealth v. Bruhn, 264 Va. 597, 602, 570 S.E.2d 866, 869 (2002)

(citation omitted). That presumption holds true here.

       The prior version of Code § 18.2-53.1 authorized a fixed “term of imprisonment” of three

years for the first offense, or five years for subsequent offenses, which the sentencing court could

not suspend in whole or in part. 2004 Acts ch. 461, at 674 (effective July 1, 2004). The 2004

amendment added the phrase “mandatory minimum” to qualify the “term of imprisonment.” Id.

The phrase “mandatory minimum” — when used in scores of other Virginia criminal statutes —

means the minimum, non-suspendable portion of a sentence, the lowest point of a statutory

sentencing range. 1 In every instance where the legislature has chosen to equate the mandatory

minimum sentence with the maximum statutory punishment, it has done so expressly. 2



       1
         See Code §§ 3.2-4212(D), 4.1-305(C), 15.2-1812.2(A), 16.1-253.2(A), 18.2-36.1(B),
18.2-36.2(B), 18.2-46.3:3, 18.2-51.1, 18.2-57, 18.2-60.4(A), 18.2-61(B)(1), 18.2-67.1(B)(1),
18.2-67.2(B)(1), 18.2-121, 18.2-154, 18.2-186.4, 18.2-248(C), 18.2-248.01, 18.2-248.03,
18.2-248.1(d), 18.2-248.5(A), 18.2-255(A), 18.2-255.2(B), 18.2-266.1(B), 18.2-270,
18.2-308.2:2(M)-(N), 18.2-308.4(B),18.2-374.1(C1)-(C2), 18.2-374.1:1(C), 18.2-374.3(C)-(D),
33.2-802(C), 46.2-301(C), 46.2-341.28, 46.2-357(B)(1)-(2), 46.2-391(D)(1)-(2), 46.2-
865.1(A)(2), 46.2-868(C), 53.1-203.
       2
          See Code §§ 18.2-61(B)(2) (requiring a mandatory minimum of life imprisonment when
an adult offender rapes a child under 13 even though the crime of rape carries a general
punishment range of 5 years’ imprisonment to life), 18.2-67.1(B)(2) (requiring a mandatory
minimum of life imprisonment when an adult offender forcibly sodomizes a child under 13 even
though the crime of forcible sodomy carries a general punishment range of 5 years’
imprisonment to life), 18.2-67.2(B)(2) (requiring a mandatory minimum of life imprisonment for
object sexual penetration by an adult offender of a child under 13 even though the crime of
object sexual penetration carries a general punishment range of 5 years’ imprisonment to life),
18.2-308.1(C) (requiring a 5-year mandatory minimum for possessing a firearm on school
property, a crime punished as a Class 6 felony that carries a general punishment range of up to 5
years’ imprisonment), 18.2-308.2(A) (requiring a 5-year mandatory minimum for possessing a
firearm after a conviction for a violent felony, a crime punished as a Class 6 felony that carries a
general punishment range of up to 5 years’ imprisonment), 18.2-308.4(C) (requiring a 5-year
mandatory minimum for possessing a firearm while possessing certain drugs with the intent to
distribute, a crime punished as a Class 6 felony that carries a general punishment range of up to 5
years’ imprisonment), 46.2-1110 (requiring a mandatory minimum fine of $1,000, or $2,500 for
a subsequent offense, for attempting to drive through a tunnel in violation of height or weight
                                                14
       The Virginia tradition has always been to ask “not what the legislature intended to enact,

but what is the meaning of that which it did enact. We must determine the legislative intent by

what the statute says and not by what we think it should have said.” Carter v. Nelms, 204 Va.

338, 346, 131 S.E.2d 401, 406-07 (1963). 3 I thus would not inquire as to “what the legislature

meant” but instead “ask only what the statute means.” Tvardek v. Powhatan Vill. Homeowners

Ass’n, 291 Va. 269, 277 n.7, 784 S.E.2d 280, 284 n.7 (2016) (quoting Oliver Wendell Holmes,

The Theory of Legal Interpretation, 12 Harv. L. Rev. 417, 419 (1899)).

       Following this tradition, “[i]t is our duty to interpret the statute as written and when this

is done our responsibility ceases.” City of Lynchburg v. Suttenfield, 177 Va. 212, 221, 13 S.E.2d

323, 326 (1941); see also Continental Baking Co. v. City of Charlottesville, 202 Va. 798, 805,

120 S.E.2d 476, 480 (1961). Because we “can only administer the law as it is written,” Coalter

v. Bargamin, 99 Va. 65, 71, 37 S.E. 779, 781 (1901), the interpretative principle that precedes all




limitations, a crime that carries the specific punishment of a $1,000 fine, or $2,500 for a
subsequent offense).
       3
          See also United States v. Union Pac. Ry., 91 U.S. 72, 85 (1875) (“Courts cannot supply
omissions in legislation, nor afford relief because they are supposed to exist.”); United States v.
Fisher, 6 U.S. 358, 387 (1805) (Marshall, C.J.) (“[I]t cannot be pretended that the natural sense
of words is to be disregarded, because that which they import might have been better, or more
directly expressed.”); Henry Campbell Black, Handbook on the Construction and Interpretation
of the Laws § 26, at 45 (2d ed. 1911) (“If the language of the statute is plain and free from
ambiguity, and expresses a single, definite, and sensible meaning, that meaning is conclusively
presumed to be the meaning which the legislature intended to convey. . . . [e]ven though the
court should be convinced that some other meaning was really intended by the law-making
power . . . .”); 1 Joseph Story, Commentaries on the Constitution of the United States § 401, at
384 (1833) (“Where the words are plain and clear, and the sense distinct and perfect arising on
them, there is generally no necessity to have recourse to other means of interpretation. It is only,
where there is some ambiguity or doubt arising from other sources, that interpretation has its
proper office.”); J.G. Sutherland, Statutes and Statutory Construction § 237, at 313-14 (1891)
(“‘We are not at liberty to imagine an intent and bind the letter of the act to that intent . . . .’
Even when a court is convinced that the legislature really meant and intended something not
expressed by the phraseology of the act, it will not deem itself authorized to depart from the plain
meaning of language which is free from ambiguity.” (citation omitted)).
                                                 15
others is that “courts must presume that a legislature says in a statute what it means and means in

a statute what it says there,” Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291,

296 (2006) (citation omitted). We thus “presume that the legislature chose, with care, the words

it used when it enacted the relevant statute,” Tvardek, 291 Va. at 277, 784 S.E.2d at 284 (citation

omitted), and give each word of a statute its “ordinary and plain meaning, considering the

context in which it is used,” Hilton v. Commonwealth, 293 Va. 293, 299, 797 S.E.2d 781, 784-85

(2017) (citation omitted). The ordinary and plain meaning of the word “minimum” is minimum,

not maximum.

       Seeking to rebut the presumption that the 2004 amendment changed the law by replacing

a fixed term of imprisonment with a mandatory minimum term of imprisonment, the majority

correctly points out that Code § 18.2-53.1 does not state a maximum term of imprisonment either

by specifically stating an upper limit or by incorporating a maximum term from the classification

of felonies found in Code § 18.2-10. The majority finds this omission anomalous because, read

literally, Code § 18.2-53.1 authorizes a potential sentence of life imprisonment. This anomaly,

the majority reasons, empowers us to blue-pencil the 2004 amendment so that the minimum

sentence equals the maximum sentence. For several reasons, I am unwilling to do so.

       To begin, what the majority views as a legal anomaly has been settled law in federal and

state courts for many years. It is not at all anomalous for a legislature to enact a mandatory

minimum sentence and “decline to state a maximum.” United States v. Turner, 389 F.3d 111,

120 (4th Cir. 2004); see also Ex parte Robinson, 474 So. 2d 685, 686 (Ala. 1985) (“Our research

reveals many statutes, both federal and state, which fix a minimum penalty for an offense but

which fail to prescribe a maximum penalty.”). When legislatures impose only a “minimum

sentence,” they “leav[e] it within the power of the court to fix the maximum sentences.” Turner,



                                                16
389 F.3d at 120 (quoting Binkley v. Hunter, 170 F.2d 848, 849 (10th Cir. 1948)). In short, these

statutes impose “a mandatory minimum sentence, not a mandatory maximum sentence.” United

States v. Lego, 855 F.2d 542, 546 (8th Cir. 1988). One court has described this principle as “so

self-evident as to not need explanation.” Turner, 389 F.3d at 120.

       In such cases, American courts uniformly hold that “in the absence of a statutory

maximum penalty, the maximum penalty when a term of not less than a certain number of years

is provided, means that the maximum is life imprisonment.” United States v. Sias, 227 F.3d 244,

247 (5th Cir. 2000); see also Ex parte Robinson, 474 So. 2d at 686. This conclusion merely

reflects the “sensible rule of statutory construction whereby the absence of a specified maximum

simply means that the maximum is life imprisonment.” Turner, 389 F.3d at 120. The mandatory

minimum provision, after all, “is designed to serve as the floor, not the ceiling” for criminal

sentences. Sias, 227 F.3d at 247; see also United States v. Wolak, 923 F.2d 1193, 1199 (6th Cir.

1991); United States v. Jackson, 835 F.2d 1195, 1197 (7th Cir. 1987); Ex parte Robinson, 474

So. 2d at 686; State v. Turnbow, 466 P.2d 100, 101 (N.M. 1970); State v. Sisneros, 464 P.2d 924,

925 (N.M. Ct. App. 1970).

       A multitude of courts recognize that the minimum-means-minimum principle applies to

felony-firearm statutes no less than any other criminal statute. See Alleyne v. United States, 570

U.S. ___, ___, 133 S. Ct. 2151, 2160-63 (2013) (holding that any fact which increases the

“mandatory minimum” sentence under the federal firearm statute must be alleged in the

indictment while observing that “the maximum of life marks the outer boundary” of the

sentencing range under that federal firearm statute and noting that, although the trial court could

originally have imposed a sentence above the mandatory minimum, an indictment for the

additional act is still necessary to subject a defendant to a higher mandatory minimum); Custis v.



                                                 17
United States, 511 U.S. 485, 487 (1994) (“The Armed Career Criminal Act of 1984 . . . raises the

penalty for possession of a firearm by a felon from a maximum of 10 years in prison to a

mandatory minimum sentence of 15 years and a maximum of life in prison without parole if the

defendant ‘has three previous convictions for a violent felony or a serious drug offense.’”

(alteration and citation omitted)). 4

        With the exception of the divided Court of Appeals panel opinion in Hines v.

Commonwealth, 59 Va. App. 567, 721 S.E.2d 792 (2012), the majority cites no cases suggesting

that the phrase “mandatory minimum” also means the statutory maximum, and I am unaware of

any such cases. Nor am I persuaded by the majority’s cursory dismissal of this unbroken line of

federal and state cases on the ipse dixit that the statutes and sentencing regimes at issue in those

cases have little in common with those at issue here. See ante at 10-12. Because the legal issue

is the same — whether “minimum” means minimum, not maximum — they have everything in



        4
          See also United States v. Ortiz-García, 665 F.3d 279, 284-85 & n.6 (1st Cir. 2011);
United States v. Stewart, 628 F.3d 246, 258-59 (6th Cir. 2010); United States v. Rozier, 598 F.3d
768, 772 (11th Cir. 2010); United States v. Shabazz, 564 F.3d 280, 288-89 (3d Cir. 2009); United
States v. Whitley, 529 F.3d 150, 158 (2d Cir. 2008), abrogated on other grounds by Abbott v.
United States, 562 U.S. 8, 13, 24-28 (2010); United States v. Johnson, 507 F.3d 793, 798 (2d Cir.
2007); United States v. Washington, 462 F.3d 1124, 1139 & n.8 (9th Cir. 2006); United States v.
Gamboa, 439 F.3d 796, 811-12 (8th Cir. 2006); United States v. Dare, 425 F.3d 634, 642-43 (9th
Cir. 2005); United States v. Weems, 322 F.3d 18, 26 (1st Cir. 2003); United States v. Avery, 295
F.3d 1158, 1170 (10th Cir. 2002); United States v. Cristobal, 293 F.3d 134, 147 (4th Cir. 2002);
United States v. Harrison, 272 F.3d 220, 225-26 (4th Cir. 2001); United States v. Pounds, 230
F.3d 1317, 1319 (11th Cir. 2000); United States v. Mack, 229 F.3d 226, 229 n.4 (3d Cir. 2000);
Sias, 227 F.3d at 246-47; United States v. Brame, 997 F.2d 1426, 1428 (11th Cir. 1993); United
States v. Fields, 923 F.2d 358, 362 (5th Cir. 1991), overruled on other grounds by United States
v. Lambert, 984 F.2d 658, 662 & n.10 (5th Cir. 1993) (en banc); United States v. Tisdale, 921
F.2d 1095, 1100 (10th Cir. 1990); United States v. Alvarez, 914 F.2d 915, 919 (7th Cir. 1990),
superseded on other grounds, U.S. Sentencing Guidelines Manual § 4B1.2 cmt. n.2 (U.S.
Sentencing Comm’n 1992); United States v. Williams, 892 F.2d 296, 304 (3d Cir. 1989),
superseded on other grounds, U.S. Sentencing Guidelines Manual § 4B1.2 cmt. n.2; United
States v. Blannon, 836 F.2d 843, 845 (4th Cir. 1988); Jackson, 835 F.2d at 1197; Thomas v.
United States, 602 A.2d 647, 651-52 (D.C. 1992); State v. Norton, 949 S.W.2d 672, 678 (Mo. Ct.
App. 1997); State v. Fulks, 173 S.E. 888, 889 (W. Va. 1934).
                                                 18
common. Neither Graves nor the majority, therefore, can shoulder the burden of rebutting the

presumption that the 2004 amendment effected a “substantive change in law,” Bruhn, 264 Va. at

602, 570 S.E.2d at 869 (citation omitted), by replacing a fixed term of imprisonment with a

mandatory minimum term of imprisonment.

                       II. THE USE & MISUSE OF LEGISLATIVE HISTORY

       Conceding that the text of the statute does not establish a maximum term of

imprisonment, the majority infers from the statute’s legislative history that the omission is a

forgivable oversight on the General Assembly’s part. See ante at 5-10. I have two responses.

First, that inference does not stem from a proper use of legislative history; second, it is a tenuous

and speculative inference at best.

                                                  A.

       As to the first point, I agree that legislative history has a place in statutory interpretation.

I also believe, however, that it should be kept in its place. See generally 2A Norman J. Singer &

Shambie Singer, Sutherland’s Statutes and Statutory Construction § 48:1, at 551-54 (7th ed. rev.

2014). A textually clear statute needs no judicial construction of any kind, whether based upon

legislative history or otherwise. See Antonin Scalia & Bryan A. Garner, Reading Law: The

Interpretation of Legal Texts 29 (2012) (noting that even “cases approving the use of legislative

history . . . disapprove of it when the enacted text is unambiguous” (emphasis in original)).

       Virginia courts turn to a statute’s legislative history only when the statutory text is

ambiguous — that is, when there are multiple, equally reasonable, ways to interpret the

command or prohibition. As we have previously emphasized:

               Language is ambiguous if it admits of being understood in more
               than one way or refers to two or more things simultaneously. . . .
               If language is clear and unambiguous, there is no need for
               construction by the court; the plain meaning and intent of the

                                                  19
                enactment will be given it. When an enactment is clear and
                unequivocal, general rules for construction of statutes of doubtful
                meaning do not apply. Therefore, when the language of an
                enactment is free from ambiguity, resort to legislative history and
                extrinsic facts is not permitted because we take the words as
                written to determine their meaning. And, when an enactment is
                unambiguous, extrinsic legislative history may not be used to
                create an ambiguity, and then remove it, where none otherwise
                exists.

Brown v. Lukhard, 229 Va. 316, 321, 330 S.E.2d 84, 87 (1985) (citations omitted).

         This point has been a mainstay of our jurisprudence. See Doss v. Jamco, Inc., 254 Va.

362, 370, 492 S.E.2d 441, 446 (1997) (“In the absence of ambiguity, . . . resort to . . . legislative

history . . . is impermissible.”); Carter v. City of Norfolk, 206 Va. 872, 876, 147 S.E.2d 139, 142

(1966) (“The language of the act being unambiguous, there is no occasion to resort to legislative

history . . . .”); City of Portsmouth v. City of Chesapeake, 205 Va. 259, 269, 136 S.E.2d 817, 825

(1964) (“[T]he plain meaning of a statute cannot be affected by resort to its legislative history.”);

Commonwealth v. Rose, 160 Va. 177, 181, 168 S.E. 356, 357 (1933) (noting that “[t]he history of

legislative dealings” is “interesting but has no value except in doubtful cases”); Shenandoah

Lime Co. v. Governor of Va., 115 Va. 865, 870, 80 S.E. 753, 754 (1914) (“[T]he motives,

purposes or intention of the legislature have no existence in law where its enactment is plain and

unambiguous on its face, except as those motives may be disclosed on the face of the act

itself.”). 5



         5
          See also NLRB v. SW Gen., Inc., 580 U.S. ___, ___, 137 S. Ct. 929, 942 (2017) (“The
text is clear, so we need not consider this extra-textual evidence.”); Milner v. Department of the
Navy, 562 U.S. 562, 572-74 (2011) (“Those of us who make use of legislative history believe
that clear evidence of congressional intent may illuminate ambiguous text. We will not take the
opposite tack of allowing ambiguous legislative history to muddy clear statutory language. . . .
Legislative history, for those who take it into account, is meant to clear up ambiguity, not create
it.”); Davis v. Michigan Dep’t of the Treasury, 489 U.S. 803, 808 n.3 (1989) (“Legislative
history is irrelevant to the interpretation of an unambiguous statute.”); Burlington N. R.R. v.
Oklahoma Tax Comm’n, 481 U.S. 454, 461 (1987) (finding the legislative history “inconclusive
                                                 20
       The majority vaults the ambiguity hurdle by focusing not on Code § 18.2-53.1, the statute

we must interpret, but on Code § 18.2-14. See ante at 5. That general statute states that

sentencing courts must punish unclassified felonies “according to the punishment prescribed in

the section or sections thus defining the offense.” Code § 18.2-14. This correct but circular

observation, however, adds nothing to the analysis. Code § 18.2-53.1 enacts an unclassified

felony. So, under Code § 18.2-14, we look solely to Code § 18.2-53.1 (rather than the

classifications in Code § 18.2-10) to determine the sentence to be imposed. But this conclusion

tells us nothing about what Code § 18.2-53.1 means by imposing a “mandatory minimum term of

imprisonment,” and it certainly does not tell us that “minimum” also means “maximum.” Code

§ 18.2-14 thus begs, but does not answer, the question before us.

       Along the same lines, I see no interpretative relevance to Code § 18.2-12.1, which merely

states what we already know: A sentencing court cannot suspend the mandatory minimum terms

of imprisonment in Code § 18.2-53.1 either “in full or in part.” Code § 18.2-12.1. A sentencing

court can, and often does, suspend a sentence above the minimum. If the definition of

“mandatory minimum” in Code § 18.2-12.1 proves that the expression “mandatory minimum”

also means “mandatory maximum,” that definition would be in conflict with a myriad of statutes

imposing a non-suspendable “mandatory minimum” term of imprisonment while simultaneously




and irrelevant” because “[l]egislative history can be a legitimate guide to a statutory purpose
obscured by ambiguity, but ‘in the absence of a “clearly expressed legislative intention to the
contrary,” the language of the statute itself “must ordinarily be regarded as conclusive,”’” and
“[i]n the present case, the language of [the statute] plainly declares the congressional purpose”
(citation omitted)); United States v. Oregon, 366 U.S. 643, 648 (1961) (“Having concluded that
the provisions of [the statute] are clear and unequivocal on their face, we find no need to resort to
the legislative history of the Act.”); Caminetti v. United States, 242 U.S. 470, 490 (1917)
(“[W]hen words are free from doubt they must be taken as the final expression of the legislative
intent, and are not to be added to or subtracted from by considerations drawn from . . . reports
accompanying their introduction, or from any extraneous source.”).
                                                 21
authorizing a suspendable maximum term. See supra note 1.

       Legislative history should never be a basis for judicially amending a statute to supply a

term that a court believes the legislature left out, regardless of how obvious the oversight or how

clear the legislative history. See United States v. Wells, 519 U.S. 482, 496-97 (1997) (declining

to rely on the “Reviser’s Note,” which stated that the amendments to the statute “[were] without

change of substance,” because the “indication” that those “who prepared the legislation either

overlooked or chose to say nothing” about removing a term from 3 of 13 consolidated statutes

“does nothing to muddy the ostensibly unambiguous provision of the statute as enacted by

Congress” and because “[i]n any event, the revisers’ assumption that the consolidation made no

substantive change was simply wrong” (citations omitted)); Scalia & Garner, supra, at 256-60

(noting that “[t]he new text is the law” and that the changed language governs “even when the

legislative history consisting of the codifiers’ report expresses the intent to make no change”).

       The majority’s reasoning, however, effectively amends Code § 18.2-53.1. Declaring the

omission of a maximum term “anomalous,” ante at 3, 5, the majority digs into the statute’s

legislative history and supplies the missing statutory term. The phrase “mandatory minimum

term of imprisonment,” Code § 18.2-53.1, is not truly being interpreted. Instead, the majority

has judicially edited the phrase to add a new term so that, for all practical purposes, the statutory

phrase now reads “mandatory minimum ˄ and maximum ˄ term of imprisonment.” I do not

believe that legislative history, even when understood with confidence, gives courts the power to

amend statutes. “Courts are not at liberty to speculate upon the intentions of the legislature

where the words are clear, and to construe an act upon their own notions of what ought to have

been enacted.” Sutherland, supra note 3, §§ 235-36, at 311-12.




                                                 22
                                                 B.

       I am also unconvinced by the majority’s understanding of the legislative history

surrounding the 2004 amendment to Code § 18.2-53.1. Nothing in the recommendations of the

Virginia State Crime Commission suggests that the phrase “mandatory minimum,” standing

alone, also includes a maximum. See Virginia State Crime Comm’n, The Reorganization and

Restructuring of Title 18.2, House Doc. No. 15, at 5 (2004). If anything, the legislative history

shows just the opposite of what the majority assumes. During the 2004 session, the General

Assembly defeated two bills that would have amended Code § 18.2-53.1 but left intact the prior

language mandating fixed terms of imprisonment. See H.B. 377, Va. Gen. Assem. (Reg. Sess.

2004); H.B. 1053, Va. Gen. Assem. (Reg. Sess. 2004). Taking a different approach, the General

Assembly replaced the fixed terms of the pre-2004 version of Code § 18.2-53.1 with new

“mandatory minimum” terms of imprisonment. 2004 Acts ch. 461, at 674.

       The majority also turns to the Virginia Criminal Sentencing Commission’s failure to

prepare a fiscal impact statement to accompany the 2004 amendment as an “additional clue”

supporting its argument that the phrase “mandatory minimum” in the 2004 amendment also

includes the maximum sentence. See ante at 8-9 (citing Code § 30-19.1:4(A)). This argument, it

seems to me, is the weakest of all. Probably for this reason, neither party made it at oral

argument or on brief. I think the reason why neither party made this argument is because the

interpretative “clue,” ante at 8, is really nothing more than a speculative guess.

       Truth be told, none of us can explain the absence of a fiscal impact statement for the 2004

amendment to Code § 18.2-53.1. The Criminal Sentencing Commission may have simply

misread the proposed amendment and, as a consequence, neglected to prepare a fiscal impact

statement. Perhaps those charged with scoring the fiscal impact relied upon the State Crime



                                                 23
Commission Report and did not realize that the recommendations in the report addressed only 19

of the mandatory minimum statutes needing amendment and conspicuously omitted any mention

of Code § 18.2-53.1. See Virginia State Crime Comm’n, supra, at 37-38. Maybe this specific

funding issue got lost in the General Assembly’s decision in 2004 to build two new state prisons

at a cost of over $140 million. See 2004 Acts ch. 4, at 493 (Spec. Sess. I) (effective July 1,

2004). A year later, in 2005, the General Assembly authorized the Department of Corrections to

“develop a plan” to “finance, construct and operate additional correctional facilities.” 2005 Acts

ch. 951, at 2281-82 (effective May 4, 2005). I do not know what to make of these budgeting and

appropriation decisions. But I do know what not to make of them. Whatever their plausible

explanations, none persuade me to interpret “minimum” in Code § 18.2-53.1 to mean anything

other than minimum.

                                  III. STATUTORY ABSURDITIES

       I do not deny that textualism has its limits. We should not adopt a literal reading of a

statute when such an interpretation “would result in a manifest absurdity.” Butler v. Fairfax Cty.

Sch. Bd., 291 Va. 32, 37, 780 S.E.2d 277, 280 (2015) (citation omitted). 6 That said, “the anti-

absurdity principle — understood in its legal sense — serves only as an interpretative brake on

irrational literalism. This fail-safe applies in situations in which a purely literal reading forces

the statutory text into an ‘internally inconsistent’ conflict or renders the statute ‘otherwise

incapable of operation.’” Tvardek, 291 Va. at 280, 784 S.E.2d at 285-86 (quoting Butler, 291

Va. at 37, 780 S.E.2d at 280).




       6
         The majority never invokes the anti-absurdity principle, at least by name. Instead, it
accomplishes the same result by deeming the statute “anomalous.” See ante at 2 (“Code § 18.2-
53.1 is an anomaly.”); ante at 3 (“Code § 18.2-53.1 is anomalous . . . .”); ante at 5 (“Legislative
history explains the anomalous language of Code § 18.2-53.1.”).
                                                  24
       A literal interpretation of Code § 18.2-53.1 — one that interprets “minimum” to mean

minimum, not maximum — cannot be dismissed as a manifest absurdity. No court has ever

suggested as much. To be sure, every case in the nation of which I am aware that has addressed

this issue (except the divided Court of Appeals panel in Hines) has held that minimum means

minimum, not maximum. See supra at 16-19 & n.4. Nor can we say that a life sentence would

never under any conceivable circumstances be appropriate under this statute. The “mandatory

minimum” term of Code § 18.2-53.1 applies to various felons, including murderers and rapists

who use firearms to kill, maim, or torture their victims. I see no manifest absurdity in imposing

life imprisonment upon a recidivist murderer or rapist who uses a firearm to accomplish his

crime. Imposing such a sentence is not absurd simply because the murderer or rapist also

deserves an equal punishment for the underlying predicate felony. 7

       As for the conjectural possibility that a judge could impose a life sentence upon an

undeserving criminal, I am content to rely on the good judgment of our trial judges to avoid such

immoderate results. The fact that life sentences are “rarely, if ever, imposed” in felony-firearm

cases, United States v. Stewart, 628 F.3d 246, 258-59 (6th Cir. 2010) (citation omitted),

demonstrates that this trust is well placed.

                      IV. HINES & THE COMMONWEALTH’S CONCESSION

       When this issue arose in Hines, the Commonwealth conceded that, “while perhaps not

what the General Assembly intended for violators of Code § 18.2-53.1, . . . . [I]t appears that the

only sentence available for a first conviction under Code § 18.2-53.1 is three years in prison.”



       7
         Consider the counter-absurdity of capping the sentence of a murderer or rapist who uses
a firearm in committing his crime at three years’ imprisonment (under the majority’s
interpretation of Code § 18.2-53.1) while capping the sentence of a defendant convicted of
possessing of a drug with intent to distribute who merely possesses a firearm, without using it, at
five years, see Code § 18.2-308.4(C).
                                                25
Appellee’s Br. at 14-15, Hines, 59 Va. App. 567, 721 S.E.2d 792 (Record No. 0228-11-2)

(emphasis omitted). The Commonwealth’s brief in Hines, however, admitted that “Hines, in

essence, is asking this Court to rewrite the sentencing portion of § 18.2-53.1 by effectively

ignoring the term ‘minimum’ in the present statute.” Id. at 13 (emphases added). “Had the

General Assembly intended the ‘mandatory minimum’ sentence of three years to be both the

minimum and maximum term of imprisonment . . . , it simply would have left the three year

sentence to be ‘mandatory’ instead of amending the statute in 2004 to add the term ‘minimum.’”

Id.

       The Commonwealth in Hines also pointed out that the Court of Appeals, in an

unpublished opinion regarding another statute, held that “[t]he plain, obvious, and rational

meaning of ‘mandatory minimum fine of $1,000’ is that the trial court or jury has the discretion

to impose a pecuniary punishment greater than $1,000, and nothing in the statute supports a

different conclusion.” Id. at 12 (emphasis omitted) (quoting Neria v. Commonwealth, Record

No. 3088-07-4, 2009 Va. App. LEXIS 136, at *10 (Mar. 24, 2009) (Elder, J.) (unpublished),

aff’d, Record No. 090813, 2010 Va. LEXIS 300, at *1-4 (Feb. 19, 2010) (unpublished)).

       Despite these observations, the Commonwealth nevertheless encouraged the Court of

Appeals panel to accept Hines’s invitation to “rewrite” the statute, “effectively ignoring” its plain

language. Id. at 13. Having convinced 2 of 15 active and senior judges on the Court of Appeals

that this approach was consistent with Virginia law, the Commonwealth now relies on Hines as

settling the matter for all time. For two reasons, I am unwilling to accept either the

Commonwealth’s concession or the split decision in Hines as persuasive.

       First, “an ‘issue which is a question of law is not subject to a concession binding on this

Court.’” Virginia Marine Res. Comm’n v. Chincoteague Inn, 287 Va. 371, 389, 757 S.E.2d 1, 10



                                                 26
(2014) (alterations and citation omitted). “An issue of statutory interpretation is a pure question

of law which we review de novo.” Manu v. GEICO Cas. Co., 293 Va. 371, 378, 798 S.E.2d 598,

602 (2017) (alteration and citation omitted). I consider it a given that, when exercising this

review, a Virginia court should reject any litigant’s invitation to rewrite a statute in an admitted

effort to ignore its plain language.

        Second, the Commonwealth’s position in Hines prevented that case from being appealed

to this Court from the Court of Appeals. After the Commonwealth conceded the issue, there was

no aggrieved litigant to appeal the case to our Court or, for that matter, to file a petition for

rehearing en banc with the Court of Appeals. This truncated appellate review, based upon an

ambivalent concession and resulting in a split panel decision that was never tested by any further

rehearing or appeal, leads me to one conclusion: Any persuasive precedential value that Hines

might have is, at best, inconclusive. We thus should do in this case what appellate courts are

designed to do — review de novo a lower court decision on a pure question of law. If we were

to apply the winnowing fork of de novo review to this case, Hines would never make it to the

threshing floor.

                                         V. CONCLUSION

        The plain wording of Code § 18.2-53.1 establishes a mandatory minimum term of

imprisonment — not a mandatory maximum. Because the statute sets no upper limit to the

potential term of imprisonment, there is no statutory limit. In this case, therefore, the trial court

did not err by imposing a five-year sentence, with two years suspended, for Graves’s violation of

Code § 18.2-53.1.




                                                  27